Citation Nr: 0211227	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  95-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service-connection for headaches, 
including as due to an undiagnosed illness.

2.  Entitlement to service-connection for arthralgia of the 
shoulders and elbows / generalized joint pains (claimed as 
joint pain [arthralgia], including as due to undiagnosed 
illness).  

3.  Entitlement to service-connection for esophageal mass, 
gastroesophageal reflux disease with esophagitis, duodenal 
ulcer disease with deformed duodenal bulb (claimed as stomach 
trouble, including as due to undiagnosed illness).  

4.  Entitlement to service-connection for psychological 
impotence, including as due to an undiagnosed illness.  

5.  Entitlement to service-connection for fatigue, including 
as due to an undiagnosed illness.  

6.  Entitlement to service-connection for sinus bradycardia, 
including as due to an undiagnosed illness.  

7.  Entitlement to service-connection for a skin disability, 
including as due to an undiagnosed illness.

8.  Entitlement to service-connection for adenocarcinoma of 
the colon.  

(The issue of entitlement to service-connection for traumatic 
arthritis of the left knee, claimed as a left knee disorder, 
and mild degenerative changes of the right knee, claimed as a 
right knee disorder, both including as due to undiagnosed 
illness, will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991.  The veteran also had unverified periods of active duty 
training in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from two rating decisions of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1994 the RO denied the veteran's 
claim of entitlement to service-connection for headaches, a 
left knee disability, a right knee disability, arthralgias of 
the shoulders and elbows, a stomach disability, psychological 
impotence, chronic fatigue, sinus bradycardia, and 
generalized joint pains.  A November 1996 rating decision 
denied the veteran's claim of entitlement to service-
connection for adenocarcinoma of the colon.

The Board remanded this matter in April 1997 and August 1999 
for the RO to ascertain the complete inclusive and exclusive 
dates of the veteran's service, to include all periods of 
active duty, to include all periods of active duty and the 
period of the veteran's active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
veteran's DD214, which verified the veteran's active service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, was received subsequent to the Board's 
August 1999 remand.  His service medical records covering his 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War were received in May 1994.  

The Board is undertaking additional development on claims of 
entitlement to service-connection for traumatic arthritis of 
the left knee, claimed as a left knee disorder and mild 
degenerative changes of the right knee, claimed as a right 
knee disorder, both including as due to undiagnosed illness 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

The Board notes that the veteran, in his January 1994 claim, 
reported that the above listed disorders were incurred during 
1990.  This encompasses his active service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  Our 
decision with regard to the above listed disorders will be 
limited to the veteran's Southwest Asia / Persian Gulf War 
service.  


FINDINGS OF FACT

1.  Headaches were not present in active duty and the 
currently diagnosed musculoskeletal headaches are not 
attributable to the veteran's service in the Persian Gulf.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from arthralgia of the shoulders and 
elbows / generalized joint pains which can be related to his 
period of active duty, or to an undiagnosed illness.  

3.  The veteran has not been shown by competent medical 
evidence to suffer from a stomach disability, to include 
esophageal mass, gastroesophageal reflux disease with 
esophagitis, duodenal ulcer disease with deformed duodenal 
bulb, which can be related to his period of active duty.  

4.  The claimed stomach symptomatology has been attributed to 
a known clinical diagnosis and is not shown to be the 
manifestation of an undiagnosed illness.  

5.  The veteran has not been shown by competent medical 
evidence to suffer from psychological impotence, which can be 
related to his period of active duty.  

6.  The veteran has not been shown by competent medical 
evidence to suffer from fatigue, which can be related to his 
period of active duty, or to an undiagnosed illness.  

7.  The veteran has not been shown by competent medical 
evidence to suffer from sinus bradycardia, which can be 
related to his period of active duty.  

8.  Sinus bradycardia is a known clinical diagnosis and is 
not the manifestation of an undiagnosed illness.  

9.  The veteran has not been shown by competent medical 
evidence to suffer from a skin disability, which can be 
related to his period of active duty.  

10.  The claimed skin symptomatology has been attributed to a 
known clinical diagnosis and is not shown to be the 
manifestation of an undiagnosed illness.  

11.  Adenocarcinoma of the colon was first clinically shown 
several years after discharge from active duty and is not 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
duty, nor may they be presumed to be related to service in 
the Persian Gulf.  38 U.S.C. §§ 1101, 1110, 1117, 5103A, 
5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.317 (2001).  

2.  Arthralgia of the shoulders and elbows / generalized 
joint pains were not incurred in or aggravated by active 
duty, nor may it be related to service in the Persian Gulf.  
38 U.S.C. §§ 1101, 1110, 1117, 5103A, 5107(b) (2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2001).  

3.  A stomach disorder, to include esophageal mass, 
gastroesophageal reflux disease with esophagitis, duodenal 
ulcer disease with deformed duodenal bulb, was not incurred 
in or aggravated by active duty, nor may it be related to 
service in the Persian Gulf.  38 U.S.C. §§ 1101, 1110, 1117, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.317 (2001).  

4.  Psychological impotence was not incurred in or aggravated 
by active duty, nor may it be presumed to be related to 
service in the Persian Gulf.  38 U.S.C. §§ 1101, 1110, 1117, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.317 (2001).  

5.  Fatigue was not incurred in or aggravated by active duty, 
nor may it be related to service in the Persian Gulf.  38 
U.S.C. §§ 1101, 1110, 1117, 5103A, 5107(b) (2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2001).  

6.  Sinus bradycardia was not incurred in or aggravated by 
active duty, nor may it be related to service in the Persian 
Gulf.  38 U.S.C. §§ 1101, 1110, 1117, 5103A, 5107(b) (2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2001).  

7.  A skin disorder was not incurred in or aggravated by 
active duty, nor may it be related to service in the Persian 
Gulf.  38 U.S.C. §§ 1101, 1110, 1117, 5103A, 5107(b) (2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2001).  

8.  Adenocarcinoma of the colon was not incurred in active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The March 2001 and November 2001 RO letters informed the 
veteran of the evidence needed to substantiate the claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C. 
§§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159(b)).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
He was afforded VA examinations in February 1994, August 1995 
and January 1996.  See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

I.  Direct Service-Connection 

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

A.  Headaches, Arthralgia / Joint Pain, Stomach Trouble, 
Psychological Impotence, Fatigue, Sinus Bradycardia, Skin 
Disability

Initially the Board notes that service medical records do not 
show that the veteran complained of or was seen for 
headaches, arthralgias of the shoulders and elbows / 
generalized joint pains, psychological or mental disorders, 
fatigue, sinus bradycardia / chest / heart disorders, skin 
disorders or stomach disorders.  Although, on his March 1991 
Report of Medical History he reported a right inguinal hernia 
in 1974.  

Post service VA and private medical records show that the 
diagnoses were sinus bradycardia; esophageal mass and 
gastroesophageal reflux disease with esophagitis, history of 
headaches - stable, eczema - no problem recently, and history 
of gastritis/esophagitis.  The December 1993 Persian Gulf 
Registry examination diagnoses were sinus bradycardia, 
esophageal mass and deformed duodenum.  At the February 1994 
VA examination the diagnoses were duodenal ulcer disease with 
deformed duodenal bulb, esophageal mass, small sliding hiatal 
hernia with reflux by history, arthralgias of the shoulders 
and elbows without objective findings on orthopedic 
examination and psychological impotence.  The neurological 
examiner impression was that the headaches sounded like 
muscle contraction type headaches.  The August 1995 VA mental 
disorders examination diagnosis was adjustment disorder with 
depressed mood.  The January 1996 VA examination diagnoses 
were reflux esophagitis by history, subjective history of 
fatigue and headaches, probably musculoskeletal.  The 
urologist's impression was that the impotence was probably 
psychological.  

The service medical records do not show that the veteran 
complained of or was seen for headaches, arthralgias of the 
shoulders and elbows / generalized joint pains, psychological 
or mental disorders, fatigue, sinus bradycardia / chest / 
heart disorders, skin disorders or stomach disorders.  The 
medical evidence of record does not show a nexus or link 
between the veteran's headaches, arthralgias of the shoulders 
and elbows / generalized joint pains, esophageal mass and 
gastroesophageal reflux disease with esophagitis, duodenal 
ulcer disease with deformed duodenal bulb, small sliding 
hiatal hernia, psychological impotence, fatigue, sinus 
bradycardia or eczema and any disease or injury incurred in 
while on active duty.  See Boyer, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard, 13 Vet. App. 546, 548 (2000); Collaro, 136 F.3d 
1304, 1308 (Fed. Cir. 1998); Mercado-Martinez, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas, 3 Vet. App. 542, 
548 (1992).  The veteran, as a lay person, lacks the medical 
training and expertise to attribute his headaches, 
arthralgias of the shoulders and elbows / generalized joint 
pains, esophageal mass and gastroesophageal reflux disease 
with esophagitis, duodenal ulcer disease with deformed 
duodenal bulb, small sliding hiatal hernia, psychological 
impotence, fatigue, sinus bradycardia or eczema to service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Thus, service connection for headaches, arthralgias of the 
shoulders and elbows / generalized joint pains, esophageal 
mass and gastroesophageal reflux disease with esophagitis, 
duodenal ulcer disease with deformed duodenal bulb, small 
sliding hiatal hernia, psychological impotence, fatigue, 
sinus bradycardia or a skin disorder on a direct basis has 
not been established.  The preponderance of the evidence is 
against the claims and there is no doubt to be resolved.  38 
U.S.C. § 5107(b); 38 C.F.R. § 4.3; Alemany, 9 Vet. App. 518, 
519 (1996); Gilbert, 1 Vet. App. 49, 55 (1990).

B.  Adenocarcinoma of the Colon 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as a malignant tumor, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are negative for any 
findings or diagnoses pertaining to adenocarcinoma of the 
colon.  The veteran was discharged from active duty in July 
1991.  Private hospital records show that the veteran was 
seen for rectal bleeding in September 1992.  The barium enema 
found several small diverticular present in the proximal 
right colon just above the ileocecal.  But, there were no 
masses in the cecum.  The remaining colon was unremarkable 
with no masses or other diverticula demonstrated.  Private 
medical records show that the first diagnosis of 
adenocarcinoma of the colon was in March 1995.  Hence, 
adenocarcinoma of the cecum was not shown within the initial 
one-year period after discharge from active duty so as to 
warrant presumptive service connection under 38 C.F.R. §§ 
3.307, 3.309(a).

In July 1998 a private physician wrote that the veteran had 
colon surgery for carcinoma of the colon and it had been 
successful thus far.  The private physician reported that the 
veteran stated that he had right lower quadrant pain and was 
evaluated by the military and that studies were within normal 
limits.  The private physician had the veteran's post service 
treatment records.  He wrote that it was the veteran's 
contention that the symptoms were exactly the same symptoms 
that he had in the military and that he had the illness when 
treated by another private physician after service and that 
the illness was related to his service in the Gulf War.  

The private physician did not state that the veteran's cancer 
was related to service. In essence, the private physician 
reiterated the veteran's contention but does not provide his 
own opinion.  Thus, the private medical opinion is of very 
minimal, if any, evidentiary value and accordingly is 
discounted by the Board.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, is based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

In sum, the credible, competent medical evidence of record 
establishes that adenocarcinoma of the colon was initially 
clinically shown and diagnosed in March 1995, over three 
years after service; that adenocarcinoma of the colon was not 
present during active duty.  38 C.F.R. §§ 3.303(d).  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b).  
The veteran's appeal is denied.

II.  Undiagnosed Illness  

The Secretary may pay compensation to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest: 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).  For 
purposes of this subsection, the term 'qualifying chronic 
disability' means a chronic disability resulting from any of 
the following (or any combination of any of the following): 
An undiagnosed illness; A medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  38 U.S.C. § 1117 (2001); 
38 C.F.R. § 3.317(a)(1), (2), (3).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following: (1) Fatigue; (2) Unexplained rashes or other 
dermatological signs or symptoms; (3) Headache; (4) Muscle 
pain; (5) Joint pain; (6) Neurological signs and symptoms; 
(7) Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the upper or lower respiratory system; (9) 
Sleep disturbances; (10) Gastrointestinal signs or symptoms; 
(11) Cardiovascular signs or symptoms; (12) Abnormal weight 
loss; (13) Menstrual disorders.  38 U.S.C. § 1117 (2001); 38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A.  Headaches, Arthralgia of the Shoulders and Elbows / 
Generalized Joint Pains and Fatigue 

The February 1994 VA examiner commented that the headaches 
could be related to some of the other degenerative joint 
complaints that the veteran had, but their exact etiology was 
unclear.  At the present time they were not disabling.  No 
pertinent abnormal findings were made to indicate objective 
evidence of a chronic disability involving arthralgia or 
joint pain.  The radiology reports of the shoulders and 
elbows showed that no fractures, dislocations or other 
significant bone or joint abnormality was identified.  The 
January 1996 VA examination diagnoses included subjective 
history of fatigue.  None of the rest of the record shows 
objective indications of chronic disability manifested by 
arthralgia / joint pain or fatigue as due to an undiagnosed 
illness.  

We note that the evidence of record fails to disclose the 
presence of a disability, diagnosed or undiagnosed, 
manifested by headaches or fatigue.  Further, there is no 
present diagnosis of any disability associated with the 
claimed arthralgia or joint pain.  Thus, despite such claim 
there is no objective evidence of associated chronic 
disability.  Absent objective indications of chronic 
disability, either in the form of objective medical evidence 
perceptible to a physician or other, non-medical indicators 
that are capable of independent verification, service 
connection under 38 C.F.R. § 3.317 (undiagnosed illnesses) is 
not warranted.  

B.  Stomach Trouble, Skin Disability and Sinus Bradycardia 

The veteran has been diagnosed with esophageal mass and 
gastroesophageal reflux disease with esophagitis, duodenal 
ulcer disease with deformed duodenal bulb, small sliding 
hiatal hernia and eczema.  Based on the foregoing, with 
respect to the claimed stomach trouble and skin disorder the 
Board finds that this claimed symptomatology has been 
attributed to known clinical diagnoses and is not shown to be 
the manifestations of an undiagnosed illness.  Thus, 38 
C.F.R. § 3.317 is not for application in this instance since 
diagnoses have been made.  

Sinus bradycardia is a known clinical diagnosis and is not 
the manifestation of an undiagnosed illness.  Thus, 38 C.F.R. 
§ 3.317 is not for application in this instance since a 
diagnosis has been made.  

C.  Psychological Impotence 

At the February 1994 VA examination the diagnoses included 
psychological impotence.  The examiner's impression was that 
the physiological impotence was not related to the 
prostatitis that the veteran had in Saudi Arabia.  The August 
1995 VA mental disorders examination diagnosis was adjustment 
disorder with depressed mood.  The January 1996 VA 
examination urologist's impression was that the impotence was 
probably psychological.  The veteran's claim of impotence is 
not attributable to an unknown cause.  Rather it is 
attributable to a psychological cause.  Hence, service 
connection under 38 C.F.R. § 3.317 (undiagnosed illnesses) is 
not warranted.  


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service-connection for arthralgia of the 
shoulders and elbows / generalized joint pains is denied.  

Entitlement to service-connection for esophageal mass, 
gastroesophageal reflux disease with esophagitis, duodenal 
ulcer disease with deformed duodenal bulb is denied.  

Entitlement to service-connection for psychological impotence 
is denied.  

Entitlement to service-connection for fatigue is denied.  

Entitlement to service-connection for sinus bradycardia is 
denied.  

Entitlement to service-connection for a skin disability is 
denied.  

Entitlement to service connection for adenocarcinoma of the 
colon is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

